  Case: 3:20-cv-00187-SLO Doc #: 15 Filed: 04/21/21 Page: 1 of 2 PAGEID #: 2086




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

RYAN STREET,                             : Case No. 3:20-cv-187
                                         :
       Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                         : (by full consent of the parties)
vs.                                      :
                                         :
COMMISSIONER OF THE SOCIAL               :
SECURITY ADMINISTRATION,                 :
                                         :
       Defendant.                        :


                               DECISION AND ENTRY


      This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand. (Doc. #14). The parties agree that the non-disability finding shall

be vacated, and this matter be remanded to the Commissioner pursuant to Sentence Four

of Section 205 of the Social Security Act, 42 U.S.C. § 405(g). Upon receipt of the Court’s

order, the Appeals Council shall remand the matter to an Administrative Law Judge for

further proceedings. During said proceedings, the medical opinions of record will be

reweighed under the relevant regulations, Plaintiff’s residual functional capacity will be

reassessed, and new vocational exert testimony will be obtained if needed.

                       IT IS THEREFORE ORDERED THAT:

      1.     The parties’ Joint Stipulation to Remand to the Commissioner
             (Doc. #14) is ACCEPTED;

      2.     The Clerk of Court is directed to enter Judgment in Plaintiff’s
             favor under Fed. R. Civ. P. 58;
  Case: 3:20-cv-00187-SLO Doc #: 15 Filed: 04/21/21 Page: 2 of 2 PAGEID #: 2087




      3.     This matter is REMANDED to the Social Security
             Administration, pursuant to sentence four of 42 U.S.C. §
             405(g), for further consideration consistent with this Decision
             and Entry and the parties’ stipulation; and

      4.     The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

April 21, 2021                                 s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                           2
